Citation Nr: 1707628	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  14-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable disability rating for service-connected status post total left knee arthroplasty. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to March 1961 and December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of history, the RO originally granted service connection for status post total left knee arthroplasty on the basis that it was aggravated by the Veteran's service-connected left foot and ankle disabilities.  VA is required to grant service connection for the degree of aggravation of a nonservice-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In such a case, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level.  38 C.F.R. § 3.310.

In assigning the initial rating for his status post total knee arthroplasty, the RO determined that the pre-aggravation baseline level of disability of the Veteran's left knee was 30 percent based on evidence that showed his arthritis had progressed to the point that required him to have a total knee arthroplasty.  The RO then determined that following aggravation, the level of disability of the Veteran's left knee disability was also 30 percent disabling.  Pursuant to 38 C.F.R. § 3.310 (b), the RO then deducted the pre-aggravation baseline level of severity (30 percent) from the current level of severity (30 percent) and assigned a noncompensable disability evaluation.  See August 2011 RO rating decision.

The RO based its finding that the Veteran's arthritis that led to his total knee arthroplasty occurred prior to aggravation on an April 2011 VA examination, in which the examiner opined that "[i]n my opinion, the left knee would have become painful even without the problem at left foot or ankle.  The left knee became very arthritic and it required total knee arthroplasty.  In my opinion, these arthritic problems would have become symptomatic even without the ankle or the foot problem."  However, the examiner did not fully discuss the etiology of the Veteran's arthritis that required a total knee arthroplasty.  Instead, the examiner only opined that the Veteran's left knee would have become symptomatic even without the ankle or foot problems.  As such, the Board finds a remand for a medical opinion is necessary to obtain an opinion as to the etiology of the Veteran's arthritis that required a total knee arthroplasty, to accurately determine the baseline level of disability prior to aggravation.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate VA examiner for an opinion.  A physical examination of the Veteran is not required unless the examiner(s) determines that examination(s) is necessary to provide a reliable opinion(s).   A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The examiner's attention is drawn to the medical evidence submitted by the Veteran in February 2017.  After review of the claims file, the examiner should identify the baseline level of severity of the Veteran's left knee disability prior to the onset of aggravation by his service-connected left foot and ankle, to include discussing the etiology of the Veteran's arthritis that required a total knee arthroplasty.   In other words, what is determinative here is whether the left knee condition (arthritis) was as likely as not either caused or aggravated by the left foot and ankle conditions before the knee replacement, or whether this aggravation occurred only after the knee replacement.  The Veteran contends that wear and tear and malalignment from the service-connected left foot and ankle conditions over a period of years caused or aggravated the arthritis that led to the knee replacement.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner must discuss BOTH whether the knee arthritis that resulted in the knee replacement was caused or aggravated by the left foot and ankle conditions.

The examiner should provide a rationale for the opinion with references to the evidence of record.

2. After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




